             Case 2:20-cv-01687-BAT Document 11 Filed 12/04/20 Page 1 of 3



 1                                                                Chief Judge Ricardo S. Martinez
                                                          Chief Magistrate Judge Brian S. Tsuchida
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
10
       XING FENG HUANG,
11                                                         No. C20-1687-RSM-BAT
                     Petitioner,
12                                                         JOINT STIPULATION AND ORDER
13                                 v.                      CONSENTING TO MAGISTRATE
                                                           JUDGE AND DISMISSING HABEAS
14     WILLIAM BARR, et. al.,                              PETITION
15                    Respondents.                         NOTE ON MOTION CALENDAR:
16                                                         Today

17
18          COMES NOW Respondents, by and through their counsel, Brian T. Moran, United

19   States Attorney for the Western District of Washington, and Nickolas Bohl, Assistant United

20   States Attorney for said District, and Petitioner, by and through his counsel Gregory Murphy,

21   and hereby jointly stipulate and agree as follows:

22          WHEREAS on November 17, 2020, Petitioner filed a habeas petition challenging his

23   continued immigration detention. Dkt. No. 1.

24          WHEREAS on November 25, 2020, Petitioner was released from custody on an order

25   of supervision. Dkt. No. 8.
26          WHEREAS the parties agree that Petitioner’s release rendered the habeas petition moot.
27   See Abdala v. Immigration and Naturalization Service, 488 F.3d 1061, 1065 (9th Cir. 2007).
28

      JOINT STIPULATION AND ORDER CONSENTING TO                            UNITED STATES ATTORNEY
      MAGISTRATE JUDGE AND DISMISSING HABEAS PETITION                       700 Stewart Street, Suite 5220
      (C20-1687-RSM-BAT)                                                   Seattle, Washington 98101-1271
                                                                                    (206) 553-7970
              Case 2:20-cv-01687-BAT Document 11 Filed 12/04/20 Page 2 of 3



 1
             WHEREAS the parties agree that this action should be dismissed as moot without fees
 2
     or costs to either party.
 3
             WHEREAS the parties consent to proceed before the assigned Magistrate Judge under
 4
     28 U.S.C. § 636(c).
 5
             NOW THEREFORE, the parties, through their respective counsel of record, do hereby
 6
     stipulate and agree, and respectfully request, that the Court make and enter the following order:
 7
 8           1. Petitioner’s habeas petition is hereby denied and dismissed as moot without fees or
                costs to either party.
 9
10   SO STIPULATED.
11
     DATED this 4th day of December, 2020.
12
     BRIAN T. MORAN
13   United States Attorney
14
15   s/ Nickolas Bohl
     NICKOLAS BOHL WSBA #48978
16   Assistant United States Attorney
     700 Stewart Street, Suite 5220
17   Seattle, WA 98101-1271
18   Telephone: (206) 553-7970
     Fax: (206) 553-4067
19   E-mail: nickolas.bohl@usdoj.gov
     Attorney for Respondents
20
21
22
23
24
25
26
27
28

      JOINT STIPULATION AND ORDER CONSENTING TO                             UNITED STATES ATTORNEY
      MAGISTRATE JUDGE AND DISMISSING HABEAS PETITION                        700 Stewart Street, Suite 5220
      (C20-1687-RSM-BAT)                                                    Seattle, Washington 98101-1271
                                                                                     (206) 553-7970
             Case 2:20-cv-01687-BAT Document 11 Filed 12/04/20 Page 3 of 3



 1
     SO STIPULATED.
 2
     DATED this 4th day of December, 2020.
 3
 4
     s/ Gregory Murphy
 5   GREGORY MURPHY, WSBA #36733
     Assistant Federal Public Defender
 6   Federal Public Defender’s Office
     1601 Fifth Avenue, Suite 700
 7   Seattle, Washington 98101
 8   Phone: (206) 553-1100
     Email: Gregory_Murphy@fd.org
 9
     Attorney for Petitioner
10
11
12
                                               ORDER
13
            IT IS SO ORDERED.
14
15
16          DATED this _____________day of _____________________, 2020.
17
18
19
20                         BRIAN A. TSUCHIDA
21                         Chief United States Magistrate Judge

22
23
24
25
26
27
28

      JOINT STIPULATION AND ORDER CONSENTING TO                   UNITED STATES ATTORNEY
      MAGISTRATE JUDGE AND DISMISSING HABEAS PETITION              700 Stewart Street, Suite 5220
      (C20-1687-RSM-BAT)                                          Seattle, Washington 98101-1271
                                                                           (206) 553-7970
